W. Allen, J.
At the trial it was deemed to be a material question whether John Carr was liable as a member of the firm of Carr, Brown, and Company to one Gustavus F. Swift, upon certain notes given by the firm to Swift. In 1881 and 1882 Carr and one Edward F. Coffin were copartners, under the name of Carr, Brown, and Company, and had transactions with Swift. Similar transactions were had between Carr, Brown, and Company and Swift in 1883, in the course of which five notes indorsed by the firm name were given by the firm to Swift in April, June, and July of that year. There was evidence that the firm was dissolved on February 1, 1883, and that Carr then retired, and that the business was afterwards carried on by Coffin alone, in the name of Carr, Brown, and Company. As evidence that Swift had knowledge that the firm had been dissolved, and that Carr was not a member, the defendant offered in evidence the printed letter-head of two letters dated respectively in June and July, 1883, sent to Swift, each containing one of the notes before mentioned, which letter-head was in these words: “ Edwin F. Coffin, under firm name of Carr, Brown, and Company, Manufacturer and dealer in born combs, tips, and waste, Newburyport, Mass.” The only exception is to the admission of this evidence. The question is not as to the weight or sufficiency of the evidence, but only as to its competency. There was evidence that the letters were received by Swift, because he received the notes which were enclosed in them. That the statement at the head of the letter, that the name Carr, Brown, and Company, the indorser and sender of the note, was the business name of Coffin, was some evidence that Swift had notice that Carr had retired from the business, seems too plain for argument. The question whether that with the other evidence reported was sufficient, is not open on the exceptions.

Exceptions overruled.